TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 29, 2022



                                      NO. 03-21-00114-CV


                               McKenna Lynn Kuhr, Appellant

                                                v.

                                    Ronald Smith, Appellee




        APPEAL FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE GOODWIN


This is an appeal from the order signed by the trial court on February 5, 2021. Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.